Title: John Quincy Adams to Elizabeth Cranch, 23 March 1786
From: Adams, John Quincy
To: Cranch, Elizabeth,Norton, Elizabeth Cranch


     
      Cambridge March 23d: 1786
     
     I came yesterday as far as Boston with Sister Lucy, who is employ’d in fixing me off: I came here in the afternoon finally to settle. Your Brother goe to Boston this morning, and I have but a few minutes to write. All at Braintree are well, Mr. Tyler’s Windmill is to be raised this day. There’s another thing, that you would never let me know. I have got a number of articles of impeachment, which you are to answer next Court. How do all the good folks at Haverhill? Present my best respects to Uncle and Aunt Shaw; I would write to Madam, but have not Time at present. Remember me to all friends, but especially to Mr: White’s family, for whose many kindnesses to me, while I was at Haverhill, I shall ever retain the most grateful remembrance. Your’s
     
      J. Q. Adams
     
    